DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 12, 13, 16, 24, 25, 29, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soika et al. (2012/0040841).
 	Soika et al. discloses an apparatus for a coaxial transmission line having an outer conductor (6) surrounding an inner conductor (1) along a longitudinal axis of the inner conductor, the apparatus comprising: a dielectric member (3) having an inner surface defining a bore along the longitudinal axis; .

Claims 1, 11, 18, 19, 24, 27, 29, 31, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soika et al. (2012/0252677).
Soika et al. discloses an apparatus for a coaxial transmission line having an outer conductor (9) surrounding an inner conductor (2) along a longitudinal axis of the inner conductor, the apparatus comprising: a dielectric member (6) having an inner surface defining a bore along the longitudinal axis; and a first conductive member (4) mounted axially around the dielectric member, the first conductive member extending along the longitudinal axis thereby having a first end and a second end, the first conductive member having an outer surface, a cross-section of the outer surface of the first conductive member being orthogonal to the longitudinal axis and defining a first perimeter, a cross-section of an inner surface of the outer conductor of the coaxial transmission line being orthogonal to the longitudinal axis and defining a second perimeter; wherein the first perimeter is smaller than and non-concentric with the second perimeter and thereby provides clearance (8) along the longitudinal axis between a portion of the outer surface of the first conductive member and the inner surface of the outer conductor and electrical contact along the longitudinal axis between another portion of the outer surface of the first conductive member and the inner surface of the outer conductor of the coaxial transmission line when the apparatus is positioned in an annulus defined by the inner conductor and the outer conductor of the coaxial transmission line (re claims 1 and 32).  Soika et al. also discloses that the first conductive member comprises a plurality of conductive layers (4/12) (re claim 11) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Soika '841 in view of Adams (3813481).
 	Soika '841 discloses the invention substantially as claimed except for at least one of the first and second ends of the first conductive member comprising round edges,  Adams discloses a conductive member (16 or 18 composed of members 20) comprising round edges.  It would have been obvious to one skilled in the art to modify the first conductive member of Soika '841 to comprise round edges since it .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Soika '677 in view of Soika '841.
 	Soika '677 discloses the invention substantially as claimed except for the second conductive member being formed of a material having substantially greater hardness than the outer conductor of the coaxial transmission line.  Soika '841 discloses an apparatus comprising a conductive member (1 made of YBCO having hardness of 7-8 GPa, see Weiss et al., 2018/0053587 Table 1) and an outer conductor (6 made of steel having hardness of 2 GPa, see 9603656, Table 1).  It would have been obvious to one skilled in the art to respectively use the materials as taught by Soika '841 for the second conductive member and the outer conductor of Soika '677 to meet the specific use of the resulting cable.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Soika '677 in view of Mahlandt et al. (2009/0178827).
 	Soika '677 discloses the invention substantially as claimed except for the second conductive member comprising cladding on an inner surface thereof.  Mahlandt et al. discloses a conductive member (Fig. 3) having a cladding on the inner surface thereof.  It would have been obvious to one skilled in the art to provide the inner surface of the second conductive member Soika '677 with a cladding as taught by Mahlandt et al. to improve the electrical performance of the line without increasing the line weight.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Soika '841.
 	Although not disclosed by Soika '841, it would have been obvious to one skilled in the art to apply an adhesive layer between the first conductive member and the dielectric member of Soika '841 to secure the two elements together since using an adhesive to bond two elements is known in the art.

Allowable Subject Matter
Claims 26, 28 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 24 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847